Citation Nr: 1817673	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-32 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Entitlement to service connection for a right foot disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1995 to March 2002.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In May 2017, the Veteran testified before the Board at a hearing held via videoconference.


FINDING OF FACT

The Veteran's right foot disability, Morton's neuroma, was caused by his service.


CONCLUSION OF LAW

The criteria for service connection for Morton's neuroma have been met.  38 U.S.C. §§ 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. §  3.303 (d). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  Romanowsky v. Shinseki, 26 Vet.App. 289 (2013).  For chronic diseases listed in 38 C.F.R. § 3.309 (a) service connection may also be established by showing continuity of symptoms. 38 C.F.R. § 3.303 (b); 38 C.F.R. § 3.309 (a); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).

The Board finds that service connection for Morton's neuroma of the right foot is warranted.  First, the Veteran's December 2001 service separation examination demonstrates a diagnosis of Morton's neuroma of the right foot.  The Board notes that a November 2013 VA examiner concluded that there was no current diagnosis of Morton's neuroma of the right foot.  However at a later date, in July 2014, a different VA examiner concluded that the Veteran did suffer from Morton's neuroma and that it was as likely as not the same condition that he suffered from in service.  Additionally, a January 2014 Disability Benefits Questionnaire completed by the Veteran's physician also demonstrates a diagnosis of Morton's neuroma.  It is unclear why the 2013 VA examiner found no diagnosis of Morton's neuroma in light of the two later competent medical diagnoses of this condition.  Accordingly, the Board finds that the elements of service connection have been met, in that there is a diagnosis in service, a current diagnosis, and a competent medical nexus.  Thus, service connection for Morton's neuroma of the right foot is warranted.


ORDER

Service connection for Morton's neuroma of the right foot is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


